internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl b01 plr-120964-98 date date legend a dear this is in response to your authorized representative’s letter of requesting a ruling on whether a will be treated as a nonresident_not_a_citizen_of_the_united_states for purposes of u s estate_and_gift_taxation a is a u s citizen and a resident of puerto rico a proposes to transfer property with a value in excess of dollar_figure to a’s children the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sec_2501 of the internal_revenue_code_of_1986 as amended provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2501 provides that sec_2501 shall not apply to the transfer of intangible_property by a nonresident_not_a_citizen_of_the_united_states sec_2501 provides that a donor who is a citizen_of_the_united_states and a resident of a possession thereof shall for purposes of the gift_tax be considered a citizen_of_the_united_states within the meaning of that term unless the united_states citizenship was acquired solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2501 provides that a donor who is a citizen_of_the_united_states and a resident of a possession thereof shall for purposes of the gift_tax be considered a plr-120964-98 nonresident_not_a_citizen_of_the_united_states but only if the donor acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states the tax shall apply to a transfer only if the property is situated within the united_states sec_25_2501-1 provides that the term nonresident_not_a_citizen_of_the_united_states includes a u s citizen domiciled in a possession_of_the_united_states who acquired his u s citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2208 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate_tax be considered a nonresident_not_a_citizen_of_the_united_states but only if such person acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2209 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate_tax be considered a nonresident_not_a_citizen_of_the_united_states but only if such person acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_20_2209-1 provides that the term nonresident_not_a_citizen_of_the_united_states includes a u s citizen domiciled in a possession_of_the_united_states who acquired his u s citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states under section of the foraker act 31_stat_77 current version pincite u s c all spanish subjects who resided in puerto rico on april and continued to reside there through date and their children born subsequent thereto who did not file a declaration of spanish allegiance prior to date were deemed to be citizens of puerto rico sec_5 of the jones act also known as the second organic act of puerto rico 39_stat_951 conferred united_states citizenship to all persons who became citizens of puerto rico under the foraker act plr-120964-98 a became a puerto rican citizen under the foraker act and a u s citizen under the jones act therefore a derives u s citizenship solely from being a citizen of a u s possession and a is presently considered a nonresident_not_a_citizen_of_the_united_states for purposes of applying sec_2209 and sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return the ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a’s authorized representative sincerely w edward williams senior technical reviewer cc intl br1
